                            Case:19-03329-jwb              Doc #:4 Filed: 08/04/19               Page 1 of 2
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 19-03329
Jeffery Lee Cadarette                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: lovet                        Page 1 of 1                          Date Rcvd: Aug 02, 2019
                                      Form ID: def7                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 04, 2019.
db             +Jeffery Lee Cadarette,   2500 S. Sheridan Drive,   EC Brooks Corr. Facility),
                 Muskegon, MI 49444-2600

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 2, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                      Case:19-03329-jwb             Doc #:4 Filed: 08/04/19   Page 2 of 2
Form DEF7 (03/19)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 19−03329
         Jeffery Lee Cadarette
         2500 S. Sheridan Drive                                   Chapter 7
         EC Brooks Corr. Facility)
         Muskegon, MI 49444
         SSN: xxx−xx−7385
                                                       Debtor



                                           NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 8/2/19 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.


                 Asset Protection Report due 8/16/2019.
                 Verification of Matrix due 8/16/2019

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties. Please note that all documents must be signed
or accompanied by sworn declaration.




Dated: August 2, 2019
